Exhibit 10.2
Guaranty Letter


On May14, 2009, Assigner Li Jingquan and Feng Ming, assignee Shanxi Puda Coal
Group Co., Ltd. (Party B) and Guarantee Chen Guang  sign the Agreement of Shares
Transfer, which states that Assigners Li Jingquan and Feng Ming transfer 18%
shares of Shanxi Jianhe Coal Industry Limited Company to the Assignee Shanxi
Puda Coal Group Co., Ltd., as the main shareholder of Shanxi Jianhe Coal
Industry Limited Company, guarantee Chen Guang makes commitments in the
Agreement of Shares Transfer that annual dividend distribution shall not less
than 80% of net profit in the year from calendar year of 2009; dividend is
distributed twice respectively in January and July in each calendar year. To
fulfill this commitment, Shanxi Jianhe Coal Industry Limited  Company guarantees
that:


1. Annual dividend distribution shall not less than 80% of net profit in the
year from calendar year of 2009; dividend is distributed twice respectively in
January and July in each calendar year. Financial statement of the company shall
be completed prior to January 10 and July 10 in each calendar year.


2. If the company fails to complete financial statement on the date as specified
above, the company agrees to hand over financial works to Shanxi Puda Coal Group
Co., Ltd. who then shall be responsible for completion of financial statement
and distribution of company’s dividend in that period.




Guarantee: /s/ Shanxi Jianhe Coal Industry Limited Company (chop)


Date: May 14, 2009
 
 

--------------------------------------------------------------------------------





